FILED

UNITED STATES D!STRICT CoURT APR 0 2 2009
FOR THE DISTRICT OF COLUMBIA c|erkl U_S_ Distri¢t and
Bankruptcy Courts

)

LAWRENCE WILDER, )
)

Plaintiff, )

)

v. ) Civil Action No.  

)

UNITED STATES MERIT SYSTEMS )
PROTECTION BOARD, et. al., )
)

Defendants. )

)

MEMORANDUM OPINION

This matter is before the Court on plaintiff’ s application to proceed in forma pauperis and
pro se complaint. The application will be granted, and the complaint will be dismissed.

It appears that plaintiff suffers from a mental illness and that his illness was a factor in the
events leading to his removal from federal service in May 1997. Apparently plaintiff challenged
his removal by filing an appeal to the United States Merit Systems Protection Board ("MSPB"),
and, in this action, he alleges that the MSPB "damaged [his] opportunity to appeal his case."
Compl. at 2. Specifically, he alleges that the MSPB "falsely accus[ed] him of threatening [an]
Administrative Law Judge," barred him from the building, and otherwise harassed him and
"violate[d] [his] rights provided by the Rehabilitation Act and the Americans with Disabilities
Act." Ia'. Plaintiff demands damages in the amount of $101,180,973. Id.

"[T]o the extent Plaintiff is challenging the procedures by which he achieved satisfaction
of his employment termination claim, these procedures are governed by the [Civil Service

Reform Act], which vests exclusive jurisdiction in the MSPB and the [United States Court of

Appeals for the] Federal Circuit." Wexler v. Merit Systems Protection Bd., 986 F.2d 1432 (l0th
Cir. 1993) (table). Plaintiff’ s challenge to the substantive and procedural decisions made by the
MSPB in handling his case "should proceed along the heretofore universally accepted route of
judicial review, not through a collateral attack raised in the district court." Arakawa v. Reagan.
666 F. Supp. 254, 257 (D.D.C. 1987). The United States Court of Appeals for the F ederal
Circuit has "exclusive jurisdiction" over appeals from "a final order or final decision" of the
MSPB, 28 U.S.C. § l295(a)(9), and the Supreme Court of the United States has jurisdiction to
review any decision of a United States Court of Appeals. 28 U.S.C. § l254.

The Court will therefore dismiss the instant complaint for lack of subject matter
jurisdiction. See Miller v. Roberts, 548 F. Supp. 2d l227, 1232 G\I.D. Okla. 2008) (dismissing a
claim against the MSPB because "exclusive jurisdiction over [the plaintiff’ s] claim against the
MSPB lies with the United States Court of Appeals for the Federal Circuit"); Wexler v. Merit

Systems Protection Bd., 986 F.2d at 1432; Arakawa, 666 F. Supp. at 257. An Order accompanies

¢l//_;  l

'/Llni?é?f/Staies District Judge
DATE; >O‘%/w< 1 5/ LO¢’?

this Memorandum Opinion.